Citation Nr: 0028571	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-44 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for left-ear hearing 
loss.

3.  Entitlement to service connection for arthritis of 
multiple joints (including the left shoulder, knees, and 
thoracic spine).

4.  Entitlement to service connection for hypertensive 
disease.

5.  Entitlement to service connection for residuals of 
malnutrition.

6.  Entitlement to service connection for residuals of a left 
shoulder fracture.

7.  Entitlement to service connection for residuals of a left 
forearm fracture.

8.  Entitlement to service connection for residuals of a left 
jaw fracture. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1940 to October 
1964.  He was a prisoner-of-war of the German Government in 
excess of 30 days during the mid-1940's.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1993 rating decision by the Montgomery, Alabama, 
Regional Office (RO), which denied service connection for a 
psychiatric disability, hearing loss, multiple joint 
arthritis (involving the left shoulder, knees, feet, and 
thoracic spine), hypertensive disease, residuals of 
malnutrition, residuals of a left shoulder fracture, 
residuals of a left forearm fracture, residuals of a left jaw 
fracture, residuals of frozen feet, and a stomach disability.  
A hearing was held at the RO in December 1993.  Later that 
month, the hearing officer rendered a decision determining 
that service connection for peptic ulcer disease with 
gastritis and duodenitis was warranted; and service 
connection for peptic ulcer disease with gastritis and 
duodenitis was granted by an implementing rating decision.  
Therefore, this issue of service connection for peptic ulcer 
disease with gastritis and duodenitis is moot.

In September 1996, the Board remanded the case to the RO for 
additional evidentiary development.  By a November 1999 
rating decision, the RO granted service connection for high 
frequency sensorineural hearing loss of the right ear and 
residuals of frozen feet with degenerative joint disease 
(thereby rendering said service connection issues moot).  
Consequently, the Board has reframed the remaining appellate 
issues as delineated on the title page of this decision, and 
will proceed accordingly.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has a chronic, acquired psychiatric disability, 
residuals of malnutrition, residuals of a left shoulder 
fracture, or residuals of a jaw fracture.  

2.  It is at least as likely as not that appellant has left-
ear hearing loss, post-traumatic osteoarthritis of multiple 
joints (including the left shoulder, knees, and thoracic 
spine), hypertensive disease, and residuals of a left forearm 
fracture related to service.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for an acquired 
psychiatric disability or residuals of malnutrition, a left 
shoulder fracture, or a jaw fracture.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d)-(f), 3.307, 3.309 (1999).  

2.  With resolution of reasonable doubt, appellant's left-ear 
hearing loss, post-traumatic osteoarthritis of multiple 
joints (including the left shoulder, knees, and thoracic 
spine), hypertensive disease, and residuals of a left forearm 
fracture were incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(d),(e), 3.307, 3.309, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellant contends that the claimed disabilities are related 
to service, including from prisoner-of-war internment in the 
mid-1940's and an alleged helicopter crash in Korea during 
the early 1950's.  Appellant's service records reveal that 
during his nearly two and a half decades of military service, 
his military occupational specialties included rifleman, 
parachutist, parachute jump instructor, and aviation unit 
commander; and that awards included an Air Medal.  In 
deciding the service connection issues, the Board has 
considered the circumstances, conditions, or hardships 
inherent in appellant's prisoner-of-war internment by the 
German government from January to March 1945.  The Board 
wishes to express its appreciation of appellant's lengthy and 
distinguished military service.  

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In pertinent part, for the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran is a former prisoner of war and was interned 
or detained for not less than 30 days and malnutrition, any 
of the anxiety states, dysthymic disorder (or depressive 
neurosis), or post-traumatic osteoarthritis becomes manifest 
to a degree of 10 percent or more at any time after service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  The presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (1999).

In pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e).

I.  Service Connection for a Psychiatric Disability, 
Residuals of Malnutrition, Residuals of a Left Shoulder 
Fracture, or Residuals of a Jaw Fracture

The evidentiary record reflects that appellant's service 
medical records are incomplete.  In response to the RO's 
request for any service medical records in his possession, 
appellant, in a May 1993 written statement, stated that he 
did not have any such records.  For the purpose of obtaining 
the service medical records, the RO filed numerous requests 
for information with the National Personnel Records 
Center/United States Army Reserve Personnel Center.  In 
October 1994, the Army Reserve Personnel Center provided a 
July 1964 report of service retirement examination.  

At a December 1993 hearing, appellant submitted numerous 
post-service military clinical records dated from October 
1964 to November 1993.  Apparently after the hearing, the 
originals of these records were returned to the military's 
custody, after the VA photocopied them.  Unfortunately, some 
of these photocopied clinical records are essentially 
illegible.  Pursuant to the Board's September 1996 remand, 
the RO sought from appellant and other appropriate sources 
the originals or legible copies of such records; certain 
additional post-service medical records; and additional 
service medical records, but to no avail.  

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for an acquired psychiatric 
disability or residuals of malnutrition, a left shoulder 
fracture, or a jaw fracture.  A well-grounded claim is one 
which is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, an 
August 1993 Statement of the Case; and December 1995, 
November 1999, and March 2000 Supplemental Statements of the 
Case.  Additionally, those Statements included provisions of 
law with respect to service connection principles.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these service 
connection claims.  Thus, it is concluded that appellant and 
his representative had notice of the type of information 
needed to support these claims and complete the application.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any specific competent evidence that would, if obtained, 
render these service connection claims well grounded.  

Additionally, in response to the Board's remand directives, a 
number of VA examinations were conducted in 1997 and 1999 
with respect to the claimed service connection conditions.  
However, recently, the Court issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  It 
should be added that appellant failed to report for a 
subsequent March 2000 examination, apparently scheduled to 
examine his jaw.  A March 2000 Supplemental Statement of the 
Case informed appellant that since he failed to report for 
said examination, the case would be returned to the Board for 
final appellate consideration.  Neither appellant nor his 
representative has provided any reason for appellant's 
failure to attend that examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  


A.  Service Connection for a Psychiatric Disability

With regards to the issue of service connection for a 
psychiatric disability, appellant's available service medical 
records consisting of October 1948 and July 1964 service 
separation/retirement examinations reports did not include 
any pertinent complaints, findings, or diagnoses.  
Significantly, the July 1964 service separation examination 
report and an attendant medical questionnaire did not reveal 
any psychiatric complaints, findings, or diagnoses.  Numerous 
post-service military clinical records dated from October 
1964 to November 1993 also make no mention of any psychiatric 
abnormality. 

Appellant, in his February 1992 application for VA disability 
benefits, initially alleged that he had "depression, stress, 
anxiety, insomnia, nightmares - possible PTSD."  However, on 
September 1992 VA psychiatric examination, appellant denied 
"major" anxiety or depression or any other mental disorder; 
and the examiner stated that there was "no indication of 
psychiatric disorder."  In a subsequent August 1993 
Substantive Appeal, appellant argued that his prisoner-of-war 
internment and an alleged in-service helicopter crash 
substantiated his post-traumatic stress disorder claim.  Lay 
statements are not competent evidence with respect to medical 
causation; and appellant is not qualified to offer medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Pursuant to the Board's September 1996 remand, a July 1999 VA 
psychiatric examination was conducted to determine whether 
any psychiatric disability, including post-traumatic stress 
disorder, was currently manifested, and if so, its etiology.  
On that July 1999 VA psychiatric examination, it was reported 
that appellant had never received treatment or a diagnosis 
for a psychiatric disability.  He denied any current 
mental/emotional problems.  A history was noted of service 
stressors, nightmares experienced from 1946 to 1948 
pertaining to his prisoner-of-war internment, and depression 
experienced prior to 1992 after his former spouse left him.  
However, he denied any nightmares since 1948, and denied 
flashbacks, hypervigilance, exaggerated startle reaction, 
excessive irritability, insomnia, or intrusive memories.  
Psychologic testing was administered and the results were 
considered valid; and no psychiatric disability was 
indicated.  A mental status evaluation was unremarkable.  
Significantly, the psychiatrist opined that although 
appellant had experienced incidents with a relatively high 
potential for producing a traumatic reaction, aside from a 
two-year period after World War II involving nightmares 
related to his prisoner-of-war internment, there had been no 
post-traumatic stress disorder manifested.  The AXIS I 
diagnosis was "[n]o mental disorder."  

Thus, neither a post-traumatic stress disorder nor any other 
acquired psychiatric disability has been diagnosed post 
service.  

With respect to service connection for a post-traumatic 
stress disorder, in pertinent part, 38 C.F.R. § 3.304(f) (in 
effect prior to March 7, 1997) provides:  "[s]ervice 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor."  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In pertinent part, 38 C.F.R. § 3.304(f) (as amended after 
Cohen) states: "[s]ervice connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with § 4.124(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in- service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  

The evidentiary record obviously substantiates that appellant 
experienced service stressors, including prisoner-of-war 
internment.  However, the element requiring a diagnosis of a 
post-traumatic stress disorder has not been satisfied.  The 
Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Appellant has not submitted any competent evidence that 
indicates that he currently has an acquired psychiatric 
disability.  Again, an acquired psychiatric disability has 
not been diagnosed post service.  Thus, there is no acquired 
psychiatric disability to service connect.  

Consequently, the claim is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994).  See also Edenfield v. Brown, 8 Vet. App. 384 
(1995).  However, it is reiterated that for former prisoners-
of-war, a lifetime presumption applies for any of the anxiety 
states or dysthymic disorder (or depressive neurosis), in the 
event such condition becomes manifest to a compensable 
degree.  Therefore, appellant is free to attempt to reopen 
said claim by submitting new and material evidence.  


B.  Service Connection for Residuals of Malnutrition

With regards to the issue of service connection for residuals 
of malnutrition, the Board has considered the circumstances, 
conditions, or hardships inherent in appellant's prisoner-of-
war internment by the German government from January to March 
1945.  However, even assuming the reasonable likelihood that 
he may have experienced malnourishment as a prisoner-of-war 
during the wintertime of 1945, appellant's available service 
medical records consisting of October 1948 and July 1964 
service separation/retirement examinations reports did not 
include any specific findings or diagnoses pertaining to 
malnutrition.  Although on that October 1948 examination, his 
height was 66 and 3/4 inches with weight 142 pounds, a body 
weight which appears to have been rather light, on that 
latter examination, his height was 68 inches with weight 170 
pounds.  Numerous post-service military clinical records 
dated from October 1964 to November 1993 also make no mention 
of any residuals of malnutrition.  In fact, a May 1985 
dietitian record noted that his 179.6 pounds was above his 
ideal body weight of 155-176.  

Appellant, in his February 1992 application for VA disability 
benefits, initially alleged that he had experienced 
malnutrition as a prisoner-of-war.  See also the December 
1993 RO hearing transcript, at T.4-6.  However, September 
1992 and January 1997 VA examinations revealed that his 
weight was 187.4 and 200 pounds, respectively.  On that 
latter examination, the examiner opined that "[a]t present, 
the veteran is not malnourished.  As to whether his present 
health problems are related to malnutrition, presumed or 
documented during POW inter[n]ment, this examiner is not 
aware of any data to make such a definite determination.  In 
general,...a prolonged period of malnutrition could adversely 
affect ones long[-]term general health in a non-specific 
way."  On subsequent June 1999 VA examination, his weight 
was 185 pounds.  

In summary, the evidentiary record obviously indicates the 
reasonable likelihood that appellant may have experienced 
some malnourishment as a prisoner-of-war during the 
wintertime of 1945.  However, there is no competent evidence 
of record showing that he currently has any ascertainable 
residuals of malnutrition.  See Brammer.  Appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  It is reiterated that residuals of malnutrition 
have not been diagnosed post service.  Rather, the recent VA 
examination medical opinion states that appellant is not 
malnourished.  As such, there are no residuals of 
malnutrition to service connect.  Thus, the claim is 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield.  However, it is reiterated that for 
former prisoners-of-war, a lifetime presumption applies for 
malnutrition, in the event such condition becomes manifest to 
a compensable degree.  Therefore, appellant is free to 
attempt to reopen said claim by submitting new and material 
evidence.  


C.  Service Connection for Residuals of a Left Shoulder 
Fracture

Appellant's available service medical records consisting of 
October 1948 and July 1964 service separation/retirement 
examinations reports did not include any pertinent 
complaints, findings, or diagnoses.  Numerous post-service 
military clinical records dated from October 1964 to November 
1993 reveal that in February 1969, appellant's aircraft 
crashed; and multiple contusions/abrasions were diagnosed.  
However, a left shoulder fracture was neither alleged nor 
clinically reported.  A history of several aircraft crashes 
was reported in May 1973.  In February 1979, a 15-year 
history of left shoulder trauma was noted.  Left bicipital 
groove tendonitis was assessed.  However, a left shoulder 
fracture was neither alleged nor clinically reported or shown 
on x-ray.  In April 1985, a history of a left clavicular 
fracture in 1954 was provided.  In February 1992, 
degenerative changes were radiographically shown in the left 
acromioclavicular joint.  However, a left shoulder fracture 
was not clinically reported or shown on x-ray.  

Appellant, in his February 1992 application for VA disability 
benefits, alleged that he had sustained an in-service 
helicopter crash during the early 1950's in Korea.  On 
September 1992 VA general medical examination, x-rays 
revealed degenerative joint disease of the left 
acromioclavicular joint.  However, a left shoulder fracture 
was not clinically reported.  Degenerative joint disease of 
the left shoulder was diagnosed. 

On January 1997 VA examinations, appellant's left shoulder 
was noted to be normal radiographically.  Stiff left shoulder 
syndrome was diagnosed.  On subsequent June 1999 VA 
examination, the left shoulder was noted to be unremarkable 
radiographically, except for mild osteopenia.  However, a 
left shoulder fracture was not clinically reported or 
diagnosed.  

In summary, there is no competent evidence of record showing 
that appellant currently has a left shoulder fracture or any 
residuals thereof related to service.  See Brammer.  
Appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu.  It is reiterated that a left 
shoulder fracture or any residuals thereof have not been 
diagnosed post service.  As such, there is no left shoulder 
fracture or any residuals thereof to service connect.  Thus, 
the claim is therefore denied.  38 U.S.C.A. § 5107(a); 
Caluza; Grottveit; Grivois; and Edenfield.  However, it 
should be added that although service connection for 
residuals of a left shoulder fracture is denied, service 
connection for multijoint arthritis, to include the left 
shoulder joint, will be awarded by the Board in Part II of 
the decision herein, as will be explained below.  





D.  Service Connection for Residuals of a Jaw Fracture

Appellant's available service medical records consisting of 
October 1948 and July 1964 service separation/retirement 
examination reports did not include any pertinent complaints, 
findings, or diagnoses.  Numerous post-service military 
clinical records dated from October 1964 to November 1993 
reveal that in February 1969, appellant's aircraft crashed; 
and multiple contusions/abrasions were diagnosed.  A history 
of several aircraft crashes was reported in May 1973.  
However, a jaw fracture was neither alleged nor clinically 
reported.  

Appellant, in his February 1992 application for VA disability 
benefits, initially alleged that he had sustained teeth 
problems/a left jaw fracture in the early 1950's and "during 
time [as] a POW."  See also the December 1993 RO hearing 
transcript, at T.6-7, 10.  However, on January 1997 VA 
examination, appellant's jaw was clinically unremarkable, 
with full ranges of motion and no misalignment.  A jaw 
disability was not diagnosed.  

In summary, there is no competent evidence of record showing 
that appellant currently has a jaw fracture or any residuals 
thereof related to service.  See Brammer.  Appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  It is reiterated that a jaw fracture or any 
residuals thereof have not been diagnosed post service.  As 
such, there is no jaw fracture or any residuals thereof to 
service connect.  Thus, the claim is therefore denied.  
38 U.S.C.A. § 5107(a); Caluza; Grottveit; Grivois; and 
Edenfield.  


II.  Service Connection for Left-Ear Hearing Loss, Arthritis 
of Multiple Joints (Including the Left Shoulder, Knees, and 
Thoracic Spine), Hypertensive Disease, and a Left Forearm 
Fracture

A.  Service Connection for Left-Ear Hearing Loss

In addition to the previously cited laws and regulations, 
entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Whispered voice and audiometric test scores for the 
appellant's left ear contained in October 1948 and July 1964 
service separation/retirement examinations reports were 
"15/15" and zero decibels, respectively.  The July 1964 
service separation examination report is highly probative, 
since it recorded appellant's auditory acuity status at 
service separation.  However, this is not determinative, 
since service connection for defective hearing may be awarded 
without in-service audiometric test scores meeting the 
§ 3.385 threshold criteria.  

Post-service clinical records reveal that audiometric test 
scores for appellant's left ear between 1966 and 1975 were 25 
or less at the frequencies in question.  In June 1969 and 
April 1970, the left eardrum was described as retracted or 
reddened, respectively.  On September 1992 VA audiologic 
examination, appellant provided a history of in-service noise 
exposure and impaired hearing since service separation.  
Audiometric test scores for the appellant's left ear 
contained were 20 decibels or less, except for 30 at 3000 
Hertz and 35 at 4000 Hertz; and a speech recognition score 
was 92 percent.  Mild to profound high-frequency 
sensorineural hearing loss in the ears was assessed.  
However, the examiner did not render an opinion as to the 
etiology of that defective hearing.  

Pursuant to the Board's September 1996 remand, VA audiologic 
examinations were conducted in January 1997 and June 1999.  
On said VA examinations, audiometric test scores for the 
appellant's left ear were 25 decibels or less, except for 35 
at 4000 Hertz; and speech recognition scores (Maryland CNC 
Test) were respectively 100 percent and 92 percent.  Said 
examinations reported left-ear hearing acuity as within 
normal limits through 4000 Hertz (with moderately severe high 
frequency hearing loss at higher frequencies on the latter 
examination).  However, under 38 C.F.R. § 3.385, that 92 
percent speech recognition score (Maryland CNC Test) 
constitutes impaired hearing disability for VA purposes.  
Moreover, on the latter examination, the examiner opined, in 
pertinent part, that appellant "has a high frequency 
sensorineural hearing loss in both ears, which is permanent.  
The date of onset i[s] determined to be at least as far back 
as July 28, 1964.  [Appellant] indicates by way of history 
that he was exposed to significant noise exposure with some 
being during combat....  Based upon the patient's history, it 
is [at] least [as] likely as not that the veteran's hearing 
loss is due to noise exposure while in the military...."  
Although that examiner indicated that review of appellant's 
claims folder had shown right-ear defective hearing on a July 
28, 1964 service retirement examination, nevertheless his 
opinion relating "hearing loss" to in-service noise 
exposure was not specifically limited to just the right ear.  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of appellant's military experience as a rifleman and 
aviator, obviously involving significant noise exposure, with 
resolution of reasonable doubt in appellant's favor, the 
Board concludes that appellant's left-ear defective hearing 
disability may reasonably be related to service.  
Accordingly, with resolution of reasonable doubt in the 
appellant's favor, service connection for left-ear defective 
hearing disability is granted.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304(d),(e), 3.385.  


B.  Service Connection for Arthritis of Multiple Joints 
(Including the Left Shoulder, Knees, and Thoracic Spine)

Concerning the issues of service connection for multiple 
joint arthritis (including the left shoulder, knees, and 
thoracic spine), appellant's available service medical 
records consisting of October 1948 and July 1964 service 
separation/retirement examinations reports did not include 
any pertinent complaints, findings, or diagnoses.  Numerous 
post-service military clinical records dated from October 
1964 to November 1993 reveal that in December 1968, he had 
lumbar pain after a fall from an aircraft.  Lumbar strain was 
diagnosed.  In February 1969, appellant's aircraft crashed; 
and multiple contusions/abrasions were diagnosed.  In April 
1971, he complained of recurrent shoulder and knee pain.  
Hypertrophic spurring in the hands/fingers was noted.  In May 
1973, x-rays of the hands showed early osteoarthritis.  A 
history of several aircraft crashes was reported in May 1973.  
In May 1977, x-rays of the lumbosacral spine and left hip 
revealed mild and minimal degenerative changes, respectively.  
In February 1979, a 15-year history of left shoulder trauma 
was noted.  Left bicipital groove tendonitis was assessed.  
In April 1985, a history of left arm fracture in 1941 and 
left clavicular fracture in 1954 was provided.  In March 
1987, right knee degenerative joint disease was assessed.  In 
August 1990, degenerative changes were radiographically shown 
in the thoracic spine and right acromioclavicular joint, and, 
in February 1992, in the left acromioclavicular joint.  

On September 1992 VA general medical examination, appellant 
provided a history of a left forearm fracture in an in-
service motorcycle accident and a scapular fracture in an in-
service helicopter crash.  Radiographically, there was 
evidence of degenerative joint disease of the knees, thoracic 
spine, and left acromioclavicular joint; an old fracture of 
the middle third of the left radius and ulna; and 
degenerative joint disease of the feet with old fracture 
deformity of the left 5th proximal phalanx (it should be 
pointed out that service connection is in effect for 
residuals of frozen feet with degenerative joint disease of 
the feet).  

Pursuant to the Board's September 1996 remand, VA 
examinations were conducted in January 1997 and June 1999.  
On said January 1997 VA examinations, diagnoses included 
degenerative joint disease of the knees, status post 
bilateral knee replacement; and degenerative joint disease of 
the left elbow and wrist.  Significantly, the examiner opined 
that the "trauma of parachute jumps could conceivably be 
related to degenerative joint disease of the knees."  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  The positive evidence includes that January 1997 
VA examination medical opinion and other evidence of record, 
including appellant's testimony relating a history of in-
service multijoint trauma.  The Board has no reason to 
question appellant's credibility, particularly in light of 
the fact that the majority of his service medical records 
have been lost and his testimony appears consistent with the 
circumstances of his service.  

The Board has determined that the positive evidence outweighs 
any negative evidence, such as that contained in a June 1999 
VA orthopedic examination medical opinion.  Said opinion 
stated, in pertinent part, that:

This veteran has severe degenerative 
joint disease of multiple joints....  The 
veteran reports that he has had previous 
motorcycle accidents and aircraft 
accidents, although he does not remember 
the dates, but the remand indicates that 
the veteran[']s post[-]service military 
clinical records reveal an aircraft crash 
February 1969 with multiple 
contusions/abrasions and also a fifteen 
year history of left shoulder trauma had 
been noted in February 1979 and an 
assessment of bicipital tendonitis.  The 
veteran[']s current symptoms of chronic 
constant pain in the left upper extremity 
and longstanding history of left shoulder 
[pain] with radiological evidence of left 
radius and ulnar deformities are all 
indicative of previous trauma which 
according to the remand, occurred during 
the veteran[']s post military service.  

However, said post-service military medical records did not 
in fact indicate that any post-service accidents had caused 
direct trauma to the joints in controversy.  The Board's 
remand merely set forth certain clinical symptomatology 
involving various joints recorded in those post-service 
military medical records and a history of service and post-
service accidents; and said remand specifically noted that 
since there was no medical opinion as to their etiology, 
medical opinion should be obtained.  Thus, the Board 
discounts that June 1999 VA orthopedic examination medical 
opinion, insofar as it misstated the Board's remand as 
attributing post-service accidents as the cause of the joint 
pathology in controversy.  

Additionally, that June 1999 VA orthopedic examination 
medical opinion conceded that "there is a least likely 
possibility that [appellant's] prisoner[-]of[-]war status and 
exposure to extremes of cold weather have contributed to the 
veteran[']s...early degeneration of joints leading to 
degenerative joint disease of the multiple joints."  It is 
reiterated that for former prisoners-of-war, a lifetime 
presumption applies for post-traumatic osteoarthritis, in the 
event such condition becomes manifest to a compensable 
degree.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Based on appellant's history of in-service trauma, it 
would appear reasonable to classify his multijoint arthritis 
as post-traumatic osteoarthritis.  It does not appear that 
that lifetime presumption for post-traumatic osteoarthritis 
has been rebutted by any credible evidence.  Since the 
totality of the evidentiary record indicates a reasonable 
likelihood that appellant may have sustained trauma to 
multijoints during service, including as a prisoner-of-war, 
it is the Board's conclusion that it is at least as likely as 
not that appellant has arthritis of multiple joints related 
to service.  Accordingly, service connection for post-
traumatic osteoarthritis of multiple joints (including the 
left shoulder, knees, and thoracic spine) is granted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 
5107(b); 38 C.F.R. §§ 3.303, 3.304(d),(e), 3.307, 3.309.  


C.  Service Connection for Hypertensive Disease

Appellant's available service medical records consisting of 
October 1948 and July 1964 service separation/retirement 
examination reports did not include any pertinent complaints, 
findings, or diagnoses.  The July 1964 service separation 
examination report included blood pressure readings ranging 
from 120-126 (systolic) and 68-84 (diastolic); and 
electrocardiographic and chest x-ray studies were 
unremarkable.  Appellant's numerous post-service military 
clinical records dated from October 1964 to November 1993 
reveal that in the 1960's, blood pressure readings were 
138/86 or less.  However, in the early 1970's, slightly 
elevated blood pressure readings were recorded (144/88, 
142/88, 144/90 in May 1971).  Arteriovenous nicking in the 
eyes, nonspecific T-wave changes on electrocardiogram, and 
elevated blood pressure readings were recorded in 1974 and 
essential hypertension was diagnosed.  

On September 1992 VA general medical examination, 
hypertension and arteriosclerotic changes in the aorta were 
diagnosed.  Since on that examination, the examiner did not 
opine as to the etiology of appellant's hypertensive disease, 
the Board remanded the case in September 1996, in part, for 
such purpose.  Significantly, on June 1999 VA cardiologic 
examination, the examiner opined, in pertinent part, that 
"[f]rom the medical information...available from the claims 
folder it appears that the veteran[']s high blood pressure 
was initially noted in May of 1974....  This veteran is noted 
to have had...essential hypertension and it is at least as 
likely as not that his prisoner of war status stress that was 
involved could have contributed to the development of 
hypertension."  

The negative evidence includes the absence of persistently 
elevated blood pressure readings or other clinical findings 
indicative of hypertensive disease on July 1964 service 
retirement examination or in post-service clinical records 
prior to the 1970's, several years after service.  However, 
the positive evidence includes that June 1999 VA cardiologic 
examination medical opinion, which suggests that the 
development of appellant's hypertensive disease may 
reasonably be related to his prisoner-of-war status stress.  
See Colvin.  With resolution of reasonable doubt in 
appellant's favor and based on that June 1999 VA cardiologic 
examination medical opinion relating the hypertensive disease 
to his prisoner-of-war experience, the Board concludes that 
appellant's hypertensive disease may reasonably be related to 
service.  Accordingly, service connection for hypertensive 
disease is granted.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(b); 38 C.F.R. §§ 3.303, 3.304(d),(e).  


D.  Service Connection for a Left Forearm Fracture

Concerning service connection for residuals of a left forearm 
fracture, appellant's available service medical records 
consisting of October 1948 and July 1964 service 
separation/retirement examinations reports did not include 
any pertinent complaints, findings, or diagnoses.  However, 
it does not appear that the left forearm was radiographically 
examined as part of those examinations.  Appellant's numerous 
post-service military clinical records dated from October 
1964 to November 1993 reveal that in February 1969, 
appellant's aircraft crashed; and multiple 
contusions/abrasions were diagnosed.  A history of several 
aircraft crashes was reported in May 1973.  In April 1985, a 
history of left arm fracture in 1941 was provided.  

On September 1992 VA general medical examination, appellant 
provided a history of a left forearm fracture in an in-
service motorcycle accident.  Radiographically, there was 
evidence of an old fracture at the middle-third of the left 
radius and ulna.  However, the examiner did not render an 
opinion as to the etiology of the left arm fracture.  
Pursuant to the Board's September 1996 remand, VA 
examinations were conducted in January 1997 and June 1999.  
On said January 1997 and June 1999 VA examinations, a history 
of a left arm fracture in the early 1940's was alleged and an 
old fracture of the left radius and ulna was radiographically 
confirmed.  The negative evidence includes the fact that the 
examiner on that latter examination opined that the 
"radiological evidence of left radius and ulnar deformities 
are all indicative of prior trauma which according to the 
remand, occurred during the veteran[']s post military 
service."  However, although the post-service military 
clinical records dated from October 1964 to November 1993 
revealed that appellant sustained post-service injuries, 
those clinical records make no specific mention of any trauma 
to the left forearm.  

The positive evidence includes appellant's testimony at a 
December 1993 RO hearing, at T.10, wherein he testified that 
the left arm fracture was sustained in a motorcycle accident 
at Fort Knox, Kentucky.  That testimonial evidence under oath 
is not contradicted by the history recorded in prior clinical 
records of an in-service left arm fracture in a motorcycle 
accident during the early 1940's.  The Board assigns 
substantial evidentiary weight to his solemn testimony 
regarding the left arm fracture incurrence.  See Smith.  The 
Board concludes that the negative evidence is at least in 
equipoise with the positive evidence.  

With resolution of reasonable doubt in appellant's favor, the 
Board concludes that appellant sustained residuals of a left 
arm fracture in service.  Accordingly, service connection for 
residuals of a left arm fracture is granted.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 
3.304(d),(e).  


	(CONTINUED ON NEXT PAGE)




ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for an acquired 
psychiatric disability, residuals of malnutrition, a left 
shoulder fracture, or a jaw fracture, these claims are 
denied.  To this extent, the appeal is disallowed.  

Service connection for left-ear hearing loss, post-traumatic 
osteoarthritis of multiple joints (including the left 
shoulder, knees, and thoracic spine), hypertensive disease, 
and residuals of a left forearm fracture is granted.  To this 
extent, the appeal is allowed.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

